        Case 119-cr-00789-PGG                Document 167            Filed 01/02/20       Page 1 of 1



MM
Miedel & Mysliwiec LLP




                                                              January 2, 2020
Hon. Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                                                   RE:        United States v. Luis Vilella
                                                              19-Cr-789

Dear Judge Gardephe:

        Mr. Vilella was arraigned on November 7, 2019, and was released on a $50,000 personal
recognizance bond signed by two financially responsible people. Mr. Vilella's travel was also
limited to SDNY/EDNY, among other conditions. Since then, Mr. Vilella has been compliant
with his pretrial release conditions.

        I write today to request a modification of Mr. Vilella's bail conditions to allow him to
move in with his mother, who resides in Newark, New Jersey. Mr. Vilella's mother is one of the
financially responsible people on his bond and this move is at the suggestion of Pretrial
Services, who recommended Mr. Vilella move in with one of his parents. Mr. Vilella will, of
course, continue to comply with all other bail conditions.

        Accordingly, I respectfully request the conditions of Mr. Vilella's bail be modified to
allow him to travel within SDNY, EDNY, and New Jersey. Notably, the government consents
to this request

       Thank you for your consideration.


                                                              Sincerely,

                                                                         Isl
                                                              Florian Miedel
                                                              Counselfor Luis Vilella
                                                                               MEMO ENDORSED
                                                                                   \   .
Cc     A USA Louis Pellegrino
       AUSA Matthew Andrews                                                    The Application is granted.
       Pretrial Services (email)
                                                                               SO ORDI RED:
                                                                                  fr,
                                                                               Paul G Gardephe,
                       Fr   s   3   )· New   } h    3    +·    z'   li
